DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As rejected below the new claims raise rejection under double patenting.  The Examiner left messages for Stephan Knirr on August 4, 2022 and August 10, 2022 to request terminal disclaimers but the calls were not returned.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 19, 20, 23, 25-29, 32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, and 12 of U.S. Patent No. 10,625,063 in view of Hyde et al. (US 2009/0149839). The claims of the patent are more specific and teach each limitation of the instant claims except for a dissolvable protective film.  However, Hyde et al. teach using biodegradable coatings on an ingestible drug delivery device, which would provide a protective film, which are beneficial in controlling release of a substance to a particular location within the digestive tract ([0069], [0087]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a dissolvable protective film because Hyde et al. teach this is beneficial for controlling delivery to desired areas of the digestive tract.  

Claims 17-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, and 16-21 of U.S. Patent No. 10,441,762 in view of Hyde et al. (US 2009/0149839). The claims of the patent are more specific and teach each limitation of the instant claims except for a dissolvable protective film.  However, Hyde et al. teach using biodegradable coatings on an ingestible drug delivery device, which would provide a protective film, which are beneficial in controlling release of a substance to a particular location within the digestive tract ([0069], [0087]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a dissolvable protective film because Hyde et al. teach this is beneficial for controlling delivery to desired areas of the digestive tract.  

Claims 17, 19, 20, 23, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,245,323 in view of Hyde et al. (US 2009/0149839). The claims of the patent are more specific and teach each limitation of the instant claims except for a sensor and a dissolvable protective film.  However, Hyde et al. teach a sensor for sensing at least one biological condition within a patient which is beneficial for determining treatment based on patient specific parameters (Fig. 1 114b, see at least [0041], [0043], [0056], [0066], [0078], [0092]) and using biodegradable coatings on an ingestible drug delivery device, which would provide a protective film, which are beneficial in controlling release of a substance to a particular location within the digestive tract ([0069], [0087]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sensor and a dissolvable protective film because Hyde et al. teach this is beneficial for determining treatment and controlling delivery to desired areas of the digestive tract.  

Claims 17-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 15-21 of U.S. Patent No. 10,137,288 in view of Hyde et al. (US 2009/0149839). The claims of the patent teach each limitation of the instant claims except for a dissolvable protective film.  However, Hyde et al. teach using biodegradable coatings on an ingestible drug delivery device, which would provide a protective film, which are beneficial in controlling release of a substance to a particular location within the digestive tract ([0069], [0087]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a dissolvable protective film because Hyde et al. teach this is beneficial for controlling delivery to desired areas of the digestive tract.  

Claims 17, 19, 20, 23, 25-29, 32, and 34-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, and 12 of U.S. Patent No. 9,878,139 in view of Hyde et al. (US 2009/0149839).  The claims of the patent are more specific and teach each limitation of the instant claims except for a dissolvable protective film.  However, Hyde et al. teach using biodegradable coatings on an ingestible drug delivery device, which would provide a protective film, which are beneficial in controlling release of a substance to a particular location within the digestive tract ([0069], [0087]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a dissolvable protective film because Hyde et al. teach this is beneficial for controlling delivery to desired areas of the digestive tract.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783